UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 14, 2011 SILICON IMAGE, INC. (Exact name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-26887 77-0396307 (Commission File Number) (IRS Employer Identification No.) 1060 East Arques Ave., Sunnyvale, CA (Address of Principal Executive Offices) (Zip Code) (408)616-4000 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE On April14, 2011, Silicon Image, Inc. (the “Registrant”) filed a Current Report on Form 8-K (the “Initial 8-K”) reporting the signing of a definitive agreement to acquire privately-held SiBEAM, Inc. (SiBEAM). This amendment to the Initial 8-K amends Item9.01 of the Initial 8-K and provides the historical financial information required pursuant to Item9.01(a) of Form 8-K and the pro forma financial information required pursuant to Item9.01(b) of Form 8-K. Item 9.01. Financial Statements and Exhibits. (a) Audited Financial Statements of SiBEAM. The consolidated financial statements of SiBEAM as of and for the years ended December31, 2010 and 2009 and the accompanying notes thereto are attached hereto as Exhibit99.02. (b) Pro Forma Financial Information. Unaudited pro forma condensed combined balance sheet of SiBEAM as of March31, 2011 and unaudited pro forma condensed combined statements of operations of SiBEAM for the three months ended March 31, 2011 and for the year ended December31, 2010 is attached hereto as Exhibit99.03. (c) Unaudited Quarterly Financial Statements of SiBEAM. The unaudited consolidated financial statements of SiBEAM as of and for the three months ended March31, 2011 and 2010 are attached hereto as Exhibit99.04. (d) Exhibits. ExhibitNo. Description Consent of Independent Auditors. Press release dated April 14, 2011 announcing theRegistrant’s signing of a definitive agreement to acquire SiBEAM, Inc. (previously filed) Consolidated financial statements of SiBEAM as of and for the years ended December31, 2010 and 2009 and the accompanying notes thereto. Unaudited pro forma condensed combined balance sheet of SiBEAM as of March31, 2011 and unaudited pro forma condensed combined statements of operations of SiBEAM for the three months ended March 31, 2011 and for the year ended December31, 2010. Unaudited condensed consolidated financial statements of SiBEAM as of and for the three months ended March31, 2011 and 2010 and the accompanying notes thereto. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 5, 2011SILICON IMAGE, INC. By: /s/ Edward Lopez Edward Lopez Chief Legal and Administrative Officer EXHIBIT INDEX ExhibitNo. Description Consent of Independent Auditors. Press release dated April 14, 2011 announcing theRegistrant’s signing of a definitive agreement to acquire SiBEAM, Inc. (previously filed) Consolidated financial statements of SiBEAM as of and for the years ended December31, 2010 and 2009 and the accompanying notes thereto. Unaudited pro forma condensed combined balance sheet of SiBEAM as of March31, 2011 and unaudited pro forma condensed combined statements of operations of SiBEAM for the three months ended March 31, 2011 and for the year ended December31, 2010. 99.04 Unaudited condensed consolidated financial statements of SiBEAM as of and for the three months ended March31, 2011 and 2010 and the accompanying notes thereto.
